UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6985


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ADELSON MICHEL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:06-cr-00041-gec-1)


Submitted:    February 19, 2009            Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adelson Michel, Appellant Pro Se.         Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adelson      Michel     appeals      the    district     court’s     order

granting   a   reduction       in   his   sentence       pursuant    to   18   U.S.C.

§ 3582(c)(2) (2006).           We have reviewed the record and find no

reversible     error.         Accordingly,      we     deny   Michel’s    motion     to

appoint    counsel      and    affirm     for    the    reasons     stated     by   the

district court.       See United States v. Michel, No. 5:06-cr-00041-

gec-1 (W.D. Va. June 3, 2008).                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                           2